306 S.W.3d 197 (2010)
Jay ABBOTT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93064.
Missouri Court of Appeals, Eastern District, Division One.
March 16, 2010.
Mark Grothoff, Columbia, MO, for appellant.
Shaun Mackelprang, Jayne Woods, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
Prior report: 227 S.W.3d 531.

ORDER
PER CURIAM.
Jay Abbott ("Movant") appeals from the motion court's Findings of Fact, Conclusions of Law and Order denying his Rule 29.15[1] Motion to Vacate, Set Aside, or Correct the Judgment and Sentence.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2009), unless otherwise indicated.